UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

MARION KILER,
Plaintiff,
-against- Case No.: 19-cv-4155
ZOCDOC, INC.,

Defendant.
~~ oe x

JOINT STIPULATION FOR DISMISSAL OF ENTIRE ACTION WITH PREJUDICE
PURSUANT TO F.R.C.P. 41(a)(1)(A) Gi)

Pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, Plaintiff Marion

 

Kiler (“Plaintiff”) and Defendant Zococ, Inc. (“Defendant”) stipulate and jointly request that this
Court enter a dismissal with prejudice of Plaintiff's Complaint in the above-entitled action, in its
entirety, with the Court to retain jurisdiction over the parties and the action until November 30,
2022 for the sole purpose of enforcement of the parties’ obligations under Section 4.6 of the
parties’ Confidential Settlement Agreement and Release of Claims. Section 4.6 of the

Confidential Settlement Agreement and Release of Claims reads as follows:

Defendant shall, within thirty-six (36) months of the Effective Date (“the Remediation
Period”), use good faith efforts to cause those portions of the Websites and Apps that are
covered by Title III of the ADA to be in a condition or state that allows individuals with
disabilities within the meaning of the ADA to gain the same information with an ease of
use substantially equivalent to that of a non-disabled person using the Websites and Apps
(“ADA Compliant”).

Each party shall bear her or its own fees, costs and attorneys’ expenses.
Case 1:19-cv-04155-FB-CLP Document 12 Filed 01/07/20 Page 2 of 2 PagelD #: 65

DATED: /-//7% _, 2019

DATED: Q\ [1 , 2020)

Respectfully submitted,

MA. A P.C,

Dan Shaked, Esq. 7
14 Harwood Court, Suite 415
Scarsdale, NY 10583
Tel: 917.373.9128
ShakedLawGroup@gmail.com

Attorneys for Plaintiff

 

OGLETREE, DEAKINS, NASH,
SMOAK & STEWART, P, Cc.

By LOL LA Me Lt
Jamie aar, Esq. /

599 Vexington Asem, 17" Floor

New York, NY 10022

Tel: 212.492.2500

Fax: 212.492.2501

jamie. haar@ogletreedeakins.com

Attorneys for Defendant
